DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-33, 36 and 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reiners et al. (WO 2018/234907 – cited and provided with the previous office action mailed 04/20/22).
With respect to independent claim 24, Reiners et al. discloses a method for preventing or mitigating the formation of and/or removing metal naphthenates in produced hydrocarbons, the method comprising: injecting acid and/or sour gas into produced hydrocarbons in a production well, flowline or riser (p. 7, l. 1-7), to thereby control the pH of fluids contained in the produced hydrocarbons and thereby prevent or mitigate the formation of and/or remove metal naphthenates in the produced hydrocarbons (p. 4, l. 24- p. 6, l. 19).
The monocarboxylic acid composition of Reiners et al. is disclosed as a component of a naphthenate inhibiting formulation wherein “Desirably the resulting pH (i.e. of the inhibited fluid to which the monocarboxylic acid composition has been added) is neutral, or weakly acidic or weakly basic.”  The addition of the monocarboxylic acid to the produced hydrocarbons thus causes a change in pH to result, i.e. thereby controls the pH of fluids contained in the produced hydrocarbons, and forms an inhibited fluid, i.e. thereby at least providing for the prevention or mitigation of the formation of metal naphthenates therein.
With respect to dependent claim 25, Reiners et al. discloses wherein the pH is controlled to prevent an increase in the pH above a threshold pH value, to thereby prevent or mitigate the formation of metal naphthenates (p. 6, l. 4-19, wherein a pH of 6 is noted as the pH at which naphthenate deposition would occur).
With respect to dependent claim 26, Reiners et al. discloses wherein the produced hydrocarbons undergo a reduction in pressure during a processing stage that is performed after the acid and/or sour gas is injected, and the pH is controlled to prevent an increase in the pH above the threshold value during the reduction in pressure (p. 6, l. 11-19; p. 7, l. 19-22).
With respect to dependent claim 27, Reiners et al. discloses wherein the pH is controlled to lower the pH of the fluids contained in the produced hydrocarbons, to thereby remove naphthenates formed in a reservoir from which the produced hydrocarbons are produced (p. 6, l. 4-19).
With respect to dependent claim 28, Reiners et al. discloses wherein the metal naphthenates are as claimed (p. 4, l. 24-p. 5, l. 2).
With respect to dependent claim 29, Reiners et al. discloses wherein the fluids contained in the produced hydrocarbons are, or comprise, produced water (p. 5, l. 4-17).
With respect to dependent claim 30, Reiners et al. discloses wherein the threshold pH value is between 7.5 and 3 (p. 6, l. 11-19).
With respect to dependent claim 31, Reiners et al. discloses wherein the acid and/or sour gas in injected into the produced hydrocarbons through one or more openings in production tubing located in the production well, or one or more openings in the flowline or riser (p. 7, l. 1-26).
With respect to dependent claim 32, Reiners et al. discloses wherein the one or more openings in the production tubing, production flowline or production riser are provided with valves to control the inflow of acid and/or sour gas (p. 7, l. 9, wherein a choke is disclosed).
With respect to dependent claim 33, Reiners et al. discloses wherein the produced hydrocarbons are contained in production tubing located in the production well, wherein the acid and/or sour gas is injected deep in the production well such that injection takes place close to a lower completion section (p. 7, l. 19-22, wherein the acid is injected downhole).
With respect to dependent claim 36, Reiners et al. discloses wherein the acid comprises, or consists of, a carboxylic acid (p. 3, l. 10-p. 4, l. 22; p. 5, l. 21-26).  
With respect to dependent claim 38, Reiners et al. discloses wherein the carboxylic acid has a molecular weight as claimed (p. 4, l. 1-12, wherein at least VERSATIC Acid 10 is disclosed, which, as cited in the Conclusion of the previous office action mailed 04/20/22 has a molecular weight within the range as claimed).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al. as applied to claim 24 above, and further in view of Grande et al. (US 2017/0349841 – cited previously).
With respect to dependent claim 34, Reiners et al. discloses the method as set forth above with respect to claim 24 wherein the amount of acid added is between 1-600 ppm, wherein the amount required will depend on the nature of a particular crude oil and will vary depending on factors such as TAN, water content and droplet sizes within mixed oil/water fluids (p. 6, l. 26-35; claim 20).  The reference, however, fails to disclose wherein the acid is injected in an amount hat forms an emulsion as claimed.  Grande et al. teaches methods for removing metal naphthenates from crude hydrocarbon mixtures wherein an acid is added to the crude hydrocarbon mixture so as to react with metal naphthenate and allow for removal thereof from the crude hydrocarbons (abstract; [0095]-[0096]).  The acid is added to as to create water droplets comprising the acid and having a relatively small average diameter so as to increase the surface area for contact with metal naphthenate in the crude oil ([0062]), thus providing a water-in-oil emulsion in which the acid is suspended as a dispersed phase within a continuous phase provided by the produced hydrocarbons.  Since Reiners et al. discloses wherein the amount of acid required will depend on the nature of a particular crude oil and will vary depending on factors such as TAN, water content and droplet sizes within mixed oil/water fluids and Grande et al. teaches wherein the acid is added in an amount so as to provide for a water-in-oil emulsion as claimed, it would have been obvious to one having ordinary skill in the art to try an amount of acid in the method of Reiners et al. that creates a water-in-oil emulsion as suggested by Grande et al. in order to increase the surface area for contact with metal naphthenate in the crude oil since it has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	With respect to dependent claim 35, Reiners et al. discloses the method as set forth above with respect to claim 24; the reference further discloses various carboxylic/monocarboxylic acids as suitable for use in the disclosed invention.  Reiners et al., however, fails to disclose wherein the acid comprises an inorganic acid as claimed.  Grande et al. teaches methods for removing metal naphthenates from crude hydrocarbon mixtures wherein an acid is added to the crude hydrocarbon mixture so as to react with metal naphthenate and allow for removal thereof from the crude hydrocarbons (abstract; [0095]-[0096]).  Suitable acids include those having a pKa of less than 7 and may be inorganic or organic, wherein preferred organic acids include at least one carboxylic acid group; it is further disclosed wherein inorganic acids are advantageous in that they do not generate metal salts that are problematic for downstream processing at a refinery ([0054]-[0056]).  Since both Reiners et al. and Grande et al. teach the use of carboxylic acids for similar purposes, wherein Grande et al. further suggests inorganic acids as having advantages over carboxylic acids, it would have been obvious to one having ordinary skill in the art to try an inorganic acid as suggested by Grande et al. in place of the carboxylic acids of Reiners et al. in order to prevent the generation of metal salts that are problematic for downstream processing at a refinery.
Claims 37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al..
With respect to dependent claim 37, Reiners et al. discloses wherein the acid comprises a carboxylic acid, as noted above in the rejection of claim 36.  The reference further discloses wherein tests are performed on a variety of monocarboxylic acids, including acetic acid (p. 8, l. 16-22).  Within Table 1, such is identified as ln6 (p. 13), and in examples, such is shown to perform similarly to the monocarboxylic acids disclosed as used by Reiners et al. (see lines 4 and 6 in Table 2 on p. 14).  The reference additionally states wherein the acetic acid sample, ln 6, provides comparable performance to those disclosed by Reiners et al. (p. 14, l. 5-9) and discloses based on results, acetic acid does indeed show some degree of naphthenate inhibition (p. 15, l. 25-p. 16, l. 3).  Since Reiners et al. suggests wherein acetic acid, i.e., a carboxylic acid having an alkane chain comprising fewer than five carbons, has comparable results to the C8-12 monocarboxylic acids specifically disclosed therein, it is the position of the Office it would have bene obvious to one having ordinary skill in the art to try a carboxylic acid having an alkane chain comprising fewer than five carbons in order to yield the predictable result of managing metal naphthenates in produced hydrocarbons therewith since such is shown to have a similar performance to those carboxylic acids specifically disclosed by Reiners et al..
With respect to dependent claim 39, Reiners et al. discloses some of the same acids as instantly claimed and disclosed by Applicant; the reference further does not explicitly disclose wherein the acid forms ligands or precipitates in the presence of divalent metal ions.  As such, it is the position of the Office that the acid of Reiners et al. does not form ligands or precipitate in the presence of divalent metal ions since it has been held “Products of identical chemical composition cannot have mutually exclusive properties." A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. If there is any difference between the ligand/precipitate forming behavior of the acid of Reiners et al. and that of the instant application, such would be considered minor and obvious.  See MPEP 2112.01(1), In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 1 F Supp 773, 22 USPQ 313 (EDNY 1934).  
Claims 40-43 are rejected under 35 U.S.C. 103 as being unpatentable over Reiners et al. as applied to claim 24 above, and further in view of Zhou et al. (WO 2018/057367 A1 – cited and provided with the previous office action mailed 04/20/22).
With respect to dependent claim 40, Reiners et al. discloses the method as set forth above with respect to independent claim 24 wherein a carboxylic acid is injected for naphthenate inhibition/reduction.  The reference, however, fails to disclose wherein the acid has a higher temperature than fluids in a reservoir from which the produced hydrocarbons are produced.  Zhou et al. teaches methods for correlating partitioning levels of a contaminant in produced hydrocarbons with the pH of the aqueous phase therein wherein optimizing the removal of contaminants is highly desirable (p. 5, l. 15-28); the reference further suggests wherein the temperature can be in a range of 20-300 degrees Celsius (p. 9, l. 22-25; p. 12, l. 3-5).  As such, it is the position of the Office that when determining the amount of acid necessary to obtain the desired pH in the process of Reiners et al. through correlations, as suggested by Zhou et al. one having ordinary skill in the art would recognize the optimal temperature of the acid to use, i.e., one that is higher than fluids in a reservoir from which the produced hydrocarbons are produced, as based on the desired pH to obtain in the fluid and through routine experimentation since
since it has been held wherein generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).  See also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382  wherein it was held "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." and In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). 
With respect to dependent claims 41 and 42, Reiners et al. discloses the method as set forth above with respect to independent claim 24 wherein a carboxylic acid is injected for naphthenate inhibition/reduction.  The reference, however, fails to disclose wherein such is injected with a gas, and, further, wherein such is sour gas which is injected simultaneously into the produced hydrocarbons in the production well.  	Zhou et al. teaches methods for correlating partitioning levels of a contaminant in produced hydrocarbons with the pH of the aqueous phase therein wherein optimizing the removal of contaminants is highly desirable (p. 5, l. 15-28); unwanted contaminants in crude oil are further disclosed to include naphthenic acid (p. 1, l. 21-22).  An acid used for such purposes may be inorganic, organic, such as acetic acid or other carboxylic acids, hydrogen sulfide, carbon dioxide, and mixtures thereof (p. 6, l. 22-32).  Since Zhou et al. suggests carboxylic acids and sour gas such as hydrogen sulfide and/or carbon dioxide may be used in a mixture with carboxylic acid so as to lower a pH of produced fluids for contaminant removal, it would have been obvious to one having ordinary skill in the art to try such a combination in the method of Reiners et al. in order to reduce the pH therein and remove naphthenic acid contaminants therefrom since such a combination is known for reducing pH to remove contaminants in produced crude oil and a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.
	With respect to dependent claim 43, Reiners et al. discloses the method as set forth above with respect to independent claim 24 wherein a carboxylic acid is injected for naphthenate inhibition/reduction wherein the amount required depends on the nature of a particular crude oil and varying factors (p. 6, l. 33-35).  The reference, however, fails to disclose wherein before injecting the acid, a computing device is used to simulate pH conditions in the production train, and, calculating, based on such results, the concentration and amount of acid to be injected.  Zhou et al. teaches methods for correlating partitioning levels of a contaminant in produced hydrocarbons with the pH of the aqueous phase therein wherein optimizing the removal of contaminants is highly desirable (p. 5, l. 15-28); unwanted contaminants in crude oil are further disclosed to include naphthenic acid (p. 1, l. 21-22).  A database is used for such a correlation and modeling of data is conducted (p. 4, l. 14-31; p. 7, l. 10-p. 10, l. 12).  Such may include the used of a computer which can then be used to calculate an amount of acid needed to remove the contaminant from a hydrocarbon fluid (p. 15, l. 1-9).  Since Reiners et al. discloses wherein the amount of acid will depend on the nature of a particular crude and environmental factors and Zhou et al. suggests a manner for simulating pH conductions and calculating an amount of acid necessary for contaminant removal, it would have been obvious to one having ordinary skill in the art to apply simulations such as those suggested by Zhou et al. to the production train associated with the method of Reiners et al. in order to determine the amount of acid necessary for the particular crude being treated thereby prior to injection of acid into the system disclosed therein.
Response to Arguments
Applicant’s arguments with respect to the 35 USC 112 rejections of both of claims 29 and 33 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejection of claims over Reiners et al. have been fully considered but they are not persuasive.  
Applicant notes the amendments made to independent claim 24 and asserts the claim requires the addition of acid and/or sour gas to control the pH of fluids contained in the produced hydrocarbons and thereby prevent or mitigate the formation of and/or remove metal naphthenates in the produced hydrocarbons; Applicant states the pH is actively controlled and formation of naphthenates is prevented/mitigated or naphthenates are removed as a direct result.
Applicant notes Reiner aims to inhibit the formation of naphthenic acid and metal ions using a branched monocarboxylic acid and further cites teachings of the reference on page 16.  Applicant asserts Reiners aims to prevent the formation of naphthenates despite the pH rising above the threshold for naphthenate formation and asserts rather than preventing or mitigating naphthenate formation by keeping the pH below the threshold at which naphthenates will form, Reiners uses an alternative solution in which pH is allowed to exceed the threshold at which naphthenates would form, but naphthenate formation is prevented or mitigated by using a composition including a branched monocarboxylic acid.  Applicant asserts Reiners therefore does not disclose the inhibition or removal as a direct result of controlling the pH of the fluids.
The Examiner respectfully disagrees.  
Applicant recites a single active step within the method, “injecting acid and/or sour gas into produced hydrocarbons in a production well,” etc..
The Examiner acknowledges the latter clause of “to thereby control the pH of the fluids contained in the produced hydrocarbons and thereby prevent or mitigate the formation of, and/or remove metal naphthenates in the produced hydrocarbons.”
However, it is the position of the Office that the statement as written does not require the inhibition/removal as a direct result of the pH control.  The use of “and” to connect the two “thereby” clauses suggests the injection of acid is require to 1- control the pH of fluids and 2- prevent or mitigate the formation of naphthenates.  Moreover, Applicant does not define a particular level/degree of “control” within the claims or what is required for such pH to be controlled.  Reiners clearly states “the resulting pH (i.e., of the inhibited fluid to which the monocarboxylic acid composition has been added),” thereby suggesting the pH of the inhibited is indeed a result of the addition of the monocarboxylic acid thereto, as well as wherein the fluid is indeed inhibited, thereby providing for the monocarboxylic acid preventing or mitigating the formation of metal naphthenates in the produced hydrocarbons.  Additionally, the reference clearly states “adding the monocarboxylic acid composition to a fluid comprising crude oil to form an inhibited fluid having a first pH.”  Therefore, Reiners explicitly provides for injecting acid into produced hydrocarbons to thereby control the pH of fluids contained in the produced hydrocarbons to form an inhibited fluid, i.e., prevent or mitigate the formation of metal naphthenates therein.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., preventing or mitigating naphthenate formation by keeping the pH below the threshold at which naphthenates will form) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant is advised to more clearly define what is intended by controlling the pH of the fluids contained in the produced hydrocarbons within independent claim 24.  For example, is a particular amount of acid injected into the produced hydrocarbons so as to control the pH?  Is a particular pH maintained in the produced hydrocarbons?  How does such directly prevent and/or mitigate naphthenate formation in the produced hydrocarbons?  Is the acid injected alone for such purposes?  Clarification in the form of active method steps is advised.  Such amendments may be considered appropriate for consideration under the AFCP 2.0 program.
Since Applicant has provided no further arguments with respect to the individual limitations of the remaining claims, the rejections thereof are maintained for at least the reasons of record.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela M DiTrani Leff whose telephone number is (571)272-2182. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 5712724137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

ADL
07/27/22